



Exhibit 10.2
TIME-BASED RESTRICTED STOCK AGREEMENT


(Time-Based Vesting)


THIS TIME-BASED RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective
after the close of business on the «__» day of «______», «______» (the
“Effective Date”), between Christopher & Banks Corporation, a Delaware
corporation (the “Company”), and «Name» (“Employee”), an employee of Company or
one of its subsidiaries.
    
1.    Award.


(a)    Shares. Pursuant to the Christopher & Banks Corporation 2018 Stock
Incentive Plan (the “Plan”), «TB_Shares» shares (the “Restricted Shares”) of the
Company’s common stock, par value $0.01 per share (“Common Stock”), shall be
issued as hereinafter provided in Employee’s name, subject to certain
restrictions thereon (the “Award”).


(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
(i) acceptance of this Agreement by Employee and (ii) satisfaction of the
conditions of this Agreement. To accept the Agreement, Employee must sign and
return this Agreement to the Company’s Legal Department within thirty (30) days
of the Effective Date.


(c)    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or transferred, encumbered or disposed of to
the extent then subject to the Forfeiture Restrictions (as hereinafter defined).
Except as provided in subsection (b) of this Section 2, in the event of
termination of Employee’s employment with the Company or employing subsidiary
for any reason, Employee shall, for no consideration, immediately forfeit to the
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.


1
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





(b)    Lapse of Forfeiture Restrictions.


(i)    Vesting Schedule. The Forfeiture Restrictions shall lapse as to the
Restricted Shares in accordance with the following schedule, provided that
Employee has been continuously employed by the Company (or any subsidiary of the
Company) from the date of this Agreement through the lapse date:






Lapse Date or Dates
 
Number of
Restricted Shares as to Which Forfeiture Restrictions Lapse on Such Dates
 
 
 
 
 
 
 
 
 
 
 
 



(ii)    Change-in-Control, Death or Disability. Notwithstanding the provisions
in Section 2(b)(i), the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares on the earlier of (x) the occurrence of a Change-in-Control,
as defined below (with such Forfeiture Restrictions lapsing immediately prior to
the consummation of the Change-in-Control, provided that the consummation
subsequently occurs), or (y) the date Employee’s employment with the Company is
terminated by reason of death or Disability (as defined below).


(c)    Issuance and Custody of Certificates. The Company shall cause the
Restricted Shares to be issued in Employee’s name, either by book-entry
registration or issuance of a stock certificate or certificates, pursuant to
which Employee shall have voting rights. Employee shall forfeit such voting
rights at such time, if at all, as the Restricted Shares are forfeited pursuant
to the provisions of this Agreement. While the Restricted Shares remain subject
to the Forfeiture Restrictions, Employee shall not have any right to any cash
dividends or other cash distributions as are distributed to stockholders of the
Company with respect to the Restricted Shares. The Restricted Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Agreement. If a certificate is
issued, upon request of the Committee or its delegate, Employee shall deliver to
the Company a stock power, endorsed in blank, relating to the Restricted Shares
then subject to the Forfeiture Restrictions.
Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration (i.e.
electronic delivery) or in the form of a certificate or certificates, registered
in Employee’s name.


2
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period of time as may be required to comply with the
applicable requirements of any national securities exchange or laws. The Company
shall not be obligated to issue or deliver any shares of Common Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.


3.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Shares, by (i) delivering cash, a check
(bank check, certified check or personal check) or a money order payable to the
Company, (ii) having the Company withhold a portion of the Restricted Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, (iii) delivering to the Company shares of Common Stock, other than
Restricted Shares, that have been held by Employee for more than six (6) months
having a Fair Market Value equal to the amount of such taxes, or (iv) if
approved by the Committee, a combination of the methods described above. If the
number of shares of Common Stock to be delivered to Employee is not a whole
number, then the number of shares of Common Stock shall be rounded down to the
nearest whole number. Employee’s election regarding satisfaction of withholding
obligations must be made on or before the date that the amount of tax to be
withheld is determined. If not so determined by Employee, the Company shall
withhold shares as described in Section 3(ii) above.


4.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ the
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of the Employee.
For purposes of this Agreement, Employee shall be considered to be in the
employment of the Company as long as Employee remains an employee of any entity
that is part of the Company Group, any successor corporation or a parent or
subsidiary corporation of the Company or any successor corporation. Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee, or its
delegate, as appropriate, and its determination shall be final.


5.    Restrictive Covenants and Remedies. By accepting the Award, Employee
specifically agrees to the restrictive covenants contained in this Section 5
(the “Restrictive Covenants”) and Employee agrees that the Restrictive Covenants
and the remedies described below are reasonable and necessary to protect the
legitimate interests of the Company Group.


(a)    Confidentiality. In consideration of the Award, Employee acknowledges
that the Company Group operates in a competitive environment and has a
substantial interest in


3
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





protecting its Confidential Information, and Employee agrees, during her or his
employment with the Company Group and thereafter, to maintain the
confidentiality of the Company Group’s Confidential Information and to use such
Confidential Information for the exclusive benefit of the Company Group.


(b)    Non-Compete. During Employee’s employment, Employee shall not plan,
organize or engage in any business competitive with the Company Group or any
product or service marketed or planned for marketing by the Company Group or
assist or work with any other person or entity to do so.


During Employee’s employment and for twelve months thereafter (the “Restricted
Period”), Employee shall not, without the prior written permission of the
Company’s Board, (i) directly or indirectly engage in activities with a
Competitor or (ii) own (whether as a shareholder, partner or otherwise, other
than as a 1% or less shareholder of a publicly held company) any interest in a
Competitor, or (iii) be connected as an officer, director, advisor, consultant,
agent or employee or participate in the management of any Competitor. If
Employee is interested in pursuing any activity that may violate this provision,
the Company encourages Employee to bring that situation to the Company’s
attention so that the parties can consider and discuss in advance whether
Employee’s proposed activity would violate this provision and/or whether some
accommodation might be possible that would allow Employee to engage in such
activity while still protecting the Company’s legitimate interests.


(c)    Non-Solicitation. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, entice, encourage, or induce (or attempt to
do so, directly or indirectly), any employee of the Company to leave or
terminate his or her employment with the Company or to establish a relationship
with a Competitor. This Section 5(c) shall apply to the then-current employees
of the Company Group and any individual who was employed by the Company at any
time in the forty-five (45) day period immediately prior to Employee’s last day
of employment with the Company Group.


(d)    Non-Interference. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company Group to commence work on behalf of, or to establish a relationship
with, a Competitor or to sever or materially alter his/her/its relationship with
a member of the Company Group. The post-termination obligations of this Section
5(d) shall apply to the vendors, suppliers, sales agents and buying agents of
the Company Group as of the date of Employee’s termination and at any time in
the one-year period immediately prior to Employee’s termination date.


(e)    Non-Disparagement. During Employee’s employment and for the Restricted
Period, Employee promises and agrees not to disparage the Company Group and the
Company Group’s officers, directors, employees, products or services.


(f)    Partial Invalidity. If any portion of this Section 5 is determined by an
arbitrator or a court to be unenforceable in any respect, it shall be
interpreted to be valid to the


4
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





maximum extent for which it reasonably may be enforced, and enforced as so
interpreted, all as determined by such arbitrator or court in such action.
Employee acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement is to be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.


(g)    Remedy for Breach. Employee agrees that a breach of any of the
Restrictive Covenants would cause material and irreparable harm to the Company
Group that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Employee agrees that if Employee breaches any Restrictive Covenant,
the Company Group shall be entitled, in addition to and without limitation upon
all other remedies the Company Group may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration or litigation. Employee further agrees that the duration of
the Restrictive Covenant shall be extended by the same amount of time that
Employee is in breach of that Restrictive Covenant.


(h)    Clawback and Recovery.


(x)    In the event that Employee breaches any of the Restrictive Covenants in
Sections 5(a) – (e), in addition to its Remedies under Section 5(g), the
Company, in its sole discretion, may take one or more of the following actions
with respect to Employee’s Award (and shall, in any event, take all action
required by applicable law):


(A)
cause the immediate forfeiture of the then unvested portion of Employee’s Award,



(B)
require Employee to immediately return to the Company any shares that were
previously Restricted Shares that, in each case, are still under Employee’s
control; and



(C)
require Employee promptly to pay to the Company an amount equal to the Fair
Market Value of all shares included in Employee’s Award that are no longer under
Employee’s control (as measured on the vesting date of any such formerly
Restricted Shares).



(y)    The Committee shall have sole discretion to determine what constitutes
the conduct described in Section 5(a)-(e) above.
        
(z)    In addition to the Company’s rights set forth above, Employee agrees that
the Award, and the value of any portion of that Award no longer under his or her
control, shall be subject to recovery or other penalties pursuant to (i) any
Company clawback policy, as may be adopted or amended from time to time, or (ii)
any ap


5
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





plicable law, rule or regulation or applicable stock exchange rule, including
without limitation, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act.


(i)    Conflicts with Any Severance Agreement. If the Employee has a severance
agreement with the Company which contains provisions similar to those in Section
5 of this Agreement, the provisions in Section 5 of this Agreement shall govern,
in case of conflict between such agreements.


6.    Section 83(b) and Consultation with Tax Advisors. Employee acknowledges
that he or she may file an election pursuant to Section 83(b) of the Internal
Revenue Code to be taxed currently on the Fair Market Value of any Restricted
Shares; provided that such election must be filed with the Internal Revenue
Service no later than 30 days after the grant of such Restricted Shares.
Employee agrees to seek the advice of her or his own tax advisors as to the
advisability of making such a Section 83(b) election, the potential consequences
of making such an election, the requirements for making such an election, and
the other tax consequences of the Restricted Shares under federal, state, and
any other laws that may be applicable.


Employee also acknowledges that the grant, vesting or any payment with respect
to the Award, and the sale or other taxable disposition of the shares acquired
as a result of the Award may have tax consequences under federal, state, local
or international tax laws. Employee further acknowledges that he or she is
relying solely on his or her own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Employee understands and
agrees that any and all tax consequences resulting from the Award and its grant,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the shares acquired pursuant to the Award, are solely his or her
responsibility without any expectation or understanding that the Company or any
of its employees or representatives will pay or reimburse him or her for such
taxes.


7.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.


8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


10.    Arbitration. Employee and the Company agree that any controversy, claim
or dispute arising out of or relating to this Agreement (other than Section 5
hereof) or the breach of any of its


6
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





terms shall be resolved by final and binding arbitration under the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association, or other neutral arbitrator and rules as mutually agreed to by
Employee and the Company. Nothing in this Section 10 shall preclude the Company
from pursuing a court action to obtain a temporary restraining order or a
preliminary injunction relating to the alleged breach of any of the Restrictive
Covenants set forth in Section 5. The agreement to arbitrate shall continue in
full force and effect despite the expiration or termination of this Award or
Employee’s employment relationship with the Company or any of its Affiliates.
Employee and the Company agree that any award rendered by the arbitrator must be
in writing and include the findings of fact and conclusions of law upon which it
is based, shall be final and binding and that judgment upon the final award may
be entered in any court having jurisdiction thereof. The arbitrator may grant
any remedy or relief that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to Employee or the Company or
any of its Affiliates had the matter been heard in court. All expenses of
arbitration, including the required travel and other expenses of the arbitrator
and any witnesses, and the costs relating to any proof produced at the direction
of the arbitrator, shall be borne equally by Employee and the Company unless
otherwise mutually agreed or unless the arbitrator directs otherwise in the
award. The arbitrator’s compensation shall be borne equally by Employee and the
Company unless otherwise mutually agreed in writing or the law provides
otherwise.


11.    Definitions.
(a)    “Cause” for purposes of this Agreement shall mean (i) any fraud,
misappropriation or embezzlement by Employee in connection with or affecting the
business of the Company Group, (ii) any conviction of (including any plea of
guilty or no contest to) a felony or a gross misdemeanor by Employee, (iii) any
gross neglect or persistent neglect by Employee to perform the duties assigned
to Employee or any other act that can be reasonably expected to cause
substantial economic or reputational injury to the Company Group, (iv) any
material breach of Section 5 of this Agreement, or (v) any material violation of
the Company Group’s written policies, procedures or the Company’s Code of
Conduct. In connection with clauses (iii) – (v), the Company shall not terminate
Employee for Cause until after Employee shall first have received a written
notice from the Company’s Chief Executive Officer or the Board that summarizes
and reasonably describes the manner in which Employee has grossly or
persistently neglected his or her duties, engaged in an act reasonably expected
to cause substantial economic or reputational injury, materially breached
Section 5 of the Agreement, or materially violated a Company policy, procedure
or the Company’s Code of Conduct (the “Event”) and, to the extent the Event is
capable of being cured, Employee shall have fourteen (14) calendar days from the
date notice of the Event is delivered to Employee (via electronic mail, regular
mail, in person or otherwise) to cure the same, but the Company is not required
to give written notice of, nor shall Employee have a period to cure the same or
any similar failure, which was the subject of an earlier written notice to
Employee under this Section 11(a).


7
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





(b)    “Change-in-Control” for purposes of this Agreement shall mean a
Change-in-Control as defined in Section 2(g) of the Plan.
(c)    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; New York & Co., Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(x) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 11(c); and (y) any person,
business, or entity where a substantial portion of Employee’s duties involve
providing advice, consultation, products or services to any of the entities or
their affiliates identified in this Section 11(c).
(d)    “Company Group” means collectively Christopher & Banks Corporation and
its subsidiaries.
(e)    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Employee or other employees of the Company
Group), business operations and related data, formulae, and computer records,
know-how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Employee encounters
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by Employee or is publicly disclosed by the Company Group.
(f)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.
(g)    “Retirement” shall mean the Employee’s voluntary or involuntary (other
than for Cause) termination of his or her employment relationship with the
Company and as of the termination date, the sum of Employee’s age and number of
full years of employment with the Company Group equals or exceeds sixty-five
(65).


8
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





12.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof or thereof.


13.    Notices. For purpose of this Agreement, notices and all other
communications provided for or contemplated by the Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:


2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel


and in the case of Employee, to Employee at the most current address shown on
the Company Group’s employment records. Either party may designate a different
address by giving written notice of change of address in the manner provided
above, except that notices of change of address shall be effective only upon
receipt.


14.    Electronic Delivery of Shares. The Employee hereby consents and agrees to
the electronic delivery of shares of the Company’s Common Stock per the terms of
this Agreement.


15.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies Employee
of the following in relation to Employee’s personal data and the collection,
use, processing and transfer of such data in relation to the Company’s grant of
this Award and Employee’s participation in the Plan. The collection, use,
processing and transfer of Employee’s personal data is necessary for the
Company’s administration of the Plan and Employee’s participation in the Plan,
and Employee’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect Employee’s participation in the Plan. As
such, Employee hereby voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described in this paragraph.


The Company holds certain personal information about Employee, including
Employee's name, home address, email address and telephone number, date of
birth, social security number, passport number or other employee identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all stock awards or any other
entitlement to shares of Common Stock awarded, canceled, purchased, vested,
unvested or outstanding in Employee's favor, for the purpose of managing and
administering the Plan ("Data"). Data may be provided by Employee or collected,
where lawful, from third parties, and the Company will process Data for the
exclusive purpose of implementing, administering and managing Employee's
participation in the Plan. Data processing will take place through electronic
and non-electronic means according to logics and procedures strictly correlated
to the purposes for which


9
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in the United States.


The Company will transfer Data within the Company organization as necessary for
the purpose of implementation, administration and management of Employee's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Employee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer Data, in
electronic or other form, for purposes of implementing, administering and
managing Employee's participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on Employee's behalf to a broker or
other third party with whom Employee may elect to deposit any shares of Common
Stock acquired pursuant to the Plan.


Employee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of Data, (b) verify the content, origin and
accuracy of Data, (c) request the integration, update, amendment, deletion, or
blockage (for breach of applicable laws) of Data, and (d) to oppose, for legal
reasons, the collection, processing or transfer of Data which is not necessary
or required for the implementation, administration and/or operation of the Plan
and Employee's participation in the Plan. Employee may seek to exercise these
rights by contacting the Company’s Legal Department.    




[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


10
Time-Based Restricted Stock Agreement ([Date])

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
 
 
 
«Name»
 
 
 
 
Title:
 
 
 
 
 
EMPLOYEE
 
 
 
 
Signed:
 
 
 
«Name»
 
 
 



















11
Time-Based Restricted Stock Agreement ([Date])